Case 1:19-cv-00715-LO-IDD Document 34 Filed 06/18/19 Page 1 of 1 PageID# 556




                            UNITKD STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division




JUUL LABS,INC.,

                       Plaintiff,



V.                                                       Civil Action No. l:19-cv-()0715-LO-IDD



THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                       Defendants.




               ORDER GRANTING PLAINTIFF'S EX PARTE MOTION TO
                  EXTEND THE TEMPORARY RESTRAINING ORDER

       This Court, having considered the Ex Parte Motion by PlaintifT Juul Labs. Inc., to extend

the temporary restraining order and for good cause shown, it is hereby:

       ORDERED that the Motion shall be. and hereby is. granted: and it is further

       ORDERED that the temporary restraining order granted on June 7. 2019, which is

scheduled to expire on June 21. 2019. is extended in effect until July 12, 2019; and it is further

       ORDERED that the preliminary injunction hearing currently scheduled for Friday, June

21. 2019. is continued to Fridav. Julv 12. 2019. at 10:00 a.m.




SO ORDERED THIS Ji^ay of                           2019.
                                                                 United>Wles\)istrict Judge
                                                       Li lilt 0"(
                                                       United          .
